UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52117 ITECH MEDICAL, INC. (Exact Name ofRegistrant as Specified in Its Charter) Delaware 20-5153331 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 17011 Beach Blvd., Suite 900, Huntington Beach, CA (Address of Principal Executive Offices) (Zip Code) (714) 841-2670 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” "non-accelerated filer"and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of May 20, 2010, there were 37,280,001 shares of the registrant’s Common Stock issued and outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4T. Controls and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 1 PART I FINANCIAL INFORMATION Item 1.Financial Statements. iTech Medical Solutions, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ Other current assets Total current assets Furniture and equipment, net of accumulated depreciation Patent, net of accumulated amortization $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Loans from related parties $ $ Note payable Accounts payable Accrued interest Accrued vacation Accrued salaries, bonuses and other payroll related items Director compensation Total current liabilities Commitments and contingencies - - Shareholders' deficit Preferred stock, 10,000,000 shares authorized, $.0001 par value, no shares issued and outstanding - - Common stock, 100,000,000 shares authorized, $.0001 par value, 37,276,336 and 36,703,836 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Deferred option and warrant costs ) ) Deficit accumulated during the development stage ) ) Total shareholders' deficit ) ) $ $ The accompanying notes are an integral part of these condensed financial statements. 2 iTech Medical Solutions, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Cumulative from inception (October 20, Three months 1997) to ended March 31, March 31, Costs and expenses: Research and development $ $ $ Medical and clinical General and administrative Operating loss ) ) ) Other income (expense): Interest expense ) ) ) Interest income - ) ) ) Loss before provision for taxes ) ) ) Provision for taxes Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average number of common shares outstanding Maximum number of common shares (not included in denominator of diluted loss per share calculation due to their anti-dilutive nature) attributable to exercise of : Outstanding options Outstanding warrants (Series A-G) The accompanying notes are an integral part of these condensed financial statements. 3 iTech Medical Solutions, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) Cumulative from inception (October 20, Three months 1997) to ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Loss on disposal of assets 44 - (Gain)/Loss on extinguishment of debt - Amortization of loan discount - Issuance of common stock for services & interest - Issuance of stock options and warrants for services Decrease (increase) in prepaid expenses ) ) ) Increase (decrease) in accounts payable Increase (decrease) in accrued expenses Net cash used by operating activities ) ) ) Cash flows from investing activities: Capital expenditures ) ) ) Net cash used by investing activities ) ) ) Cash flows from financing activities: Proceeds from loans from related parties - Proceeds from convertible debt - - Proceeds from loans from others - - Payments on note payable ) - ) Issuance of common stock, net of costs - - Net cash provided (used) by financing activities ) Effect of exchange rate changes Net increase (decrease) in cash ) ) Cash, beginning of period - Cash, end of period $ $ $ Non-cash investing and financing activities: Issuance of common stock & note payable for patent $
